Judge Webb
dissenting.
I dissent. As to each defendant the Court found aggravating and mitigating factors as to each murder charge. Each murder charge was then consolidated for sentencing with either one or two of the kidnapping charges to which the defendant had pled guilty. The sentence imposed in each case was within the statutory maximum for second degree murder. I believe the findings in *767aggravation and mitigation were sufficiently tailored to the murder pleas pursuant to State v. Ahearn, 307 N.C. 584, 300 S.E. 2d 689 (1983) and there was no error as to the form of the findings.
I also believe the evidence was sufficient to find in each murder case that the offense was especially heinous, atrocious, or cruel. In each case the defendants abducted the victim at gunpoint, at which time they blindfolded and bound him. They then drove him to the scene of the murders. In the case of Gamboa he was tied to a tree in midwinter while the victims discussed his fate. Each victim was forced to walk into a mine to the edge of a mineshaft. Each was then pushed into the mineshaft and fell to his death. During the period between his abductions and death each victim was left to anticipate the time, place and manner of his death. I have no trouble concluding from this that such psychological torture is not normally present in a second degree murder case. See State v. Blackwelder, 309 N.C. 410, 306 S.E. 2d 783 (1983).
I vote to affirm.